DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021, has been entered.
 
Response to Amendment
The amendment filed December 7, 2021, has been entered. Claims 1-22 and 24-29 are pending in the application.  Claims 1-9 remain withdrawn.  Claims 10-22 and 24-29 are rejected.  Applicant’s amendments to the claims have overcome each and every claim objection set forth in the Non-Final Office Action mailed September 17, 2021.

Response to Arguments
Applicant’s arguments with respect to claims 1-22 and 24-29, have been considered but are moot because the new ground of rejection does not rely on the combination of references used in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection above have been modified in view of Applicant’s amendments to the claims.


Claim Objections
Claim 29 is objected to because of the following informalities:  

In claim 29, line 3, please delete the term “device” the first time it appears in line 3. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 10-11, 17-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2016/0184497 A1).
Regarding claim 10, Phillips discloses controlling and monitoring a negative-pressure wound device, (para. [0044] teaches, and illustrated in Fig. 1, the therapy system 102 monitors wound information and determining if a patient is compliant with a prescribed treatment action; para [0058]-[0059] discussed durations and adjustments made to prescribed negative pressure wound therapy), the method comprising: 
encoding an initial therapy configuration to be stored on a code that is machine-readable (para [0019] teaches the therapy system 102 includes a communication device 116 that includes a processor, [or controller] that is configured with an algorithm [or a machine readable code encoding an initial therapy configuration] for processing the data related to the operation of the therapy system 102, and more specifically, the negative pressure source 114; alternatively Fig. 1 or para [0012] teaches a monitoring software [machine readable code] for operation on an electronic device as illustrated in Fig. 4);
transferring the code with the initial therapy configuration to a therapy device, wherein the therapy device comprises a source of negative pressure and a controller (para [0019] teaches the therapy system 102 includes a communication device 116 that includes a processor [or controller] that is configured with an algorithm [or a machine readable code encoding an initial therapy configuration including monitoring software] for processing the data related to the operation of the therapy system 
controlling, using the controller,  the source of negative pressure (para [0019] teaches the therapy system 102 includes a communication device 116 that includes a processor, [or controller] that is configured with an algorithm [or a machine readable code encoding an initial therapy configuration] for processing the data related to the operation of the therapy system 102, and more specifically, the negative pressure source 114 or para [0012] teaches a monitoring software for operation on an electronic device as illustrated in Fig. 4) to apply negative pressure to a dressing based on an initial therapy configuration (para [0012] teaches a monitoring software for  operation on an electronic device; Fig. 4 illustrates a compliance chart 414 of the negative pressure applied to the wound.  In addition, para. [0019]; para. [0043] states “The information status region 324 may also provide a visual indication of the compliance level of a patient's usage of the therapy system 102 with a prescribed treatment protocol” as illustrated in Fig. 3 where the information status region 324 is displaying the amount of negative pressure being applied to the wound at a given time in a continuous or intermittent mode ; paragraphs [0058]-[0059] discussed durations and adjustments made to prescribed negative pressure wound therapy of the system that is controlled by the processor or controller.):
monitoring, at the controller (para [0019] teaches the therapy system 102 includes a communication device 116 that includes a processor, [or controller] that is configured with an algorithm [or a machine readable code encoding an initial therapy configuration] for processing the data related to the operation of the therapy system 102, and more specifically, the negative pressure source 114 or para [0012] teaches a monitoring software for operation on an electronic device as illustrated in Fig. 4), negative pressure parameters associated with the application of negative pressure to the dressing to identify negative pressure alarm conditions (alarm conditions examples provided in para. [0049] 
modifying, using the controller (para [0019] teaches the therapy system 102 includes a communication device 116 that includes a processor, [or controller] that is configured with an algorithm [or a machine readable code encoding an initial therapy configuration] for processing the data related to the operation [modifying] of the therapy system 102, and more specifically, the negative pressure source 114 or para [0012] teaches a monitoring software for operation on an electronic device as illustrated in Fig. 4), the initial therapy configuration to generate a modified therapy configuration in response to negative pressure alarm conditions identified (para. [0049] provides examples of negative pressure alarm conditions including leak detection indicator 422 and block detection indicator; para. [0045] states “For example, a clinician at the remote monitoring center 120 may send messages through network(s) 118 to the therapy system 102 for display to a patient. Such messages may include instructions to keep the therapy system 102 turned on and utilized. Additionally, such messages may include instructions for troubleshooting one or more issues presented with the therapy system 102” or modifying the initial therapy; paragraphs [0058]-[0060] are examples of modifications made to initial therapy configurations); 
controlling, using a controller (para [0019] teaches the therapy system 102 includes a communication device 116 that includes a processor, [or controller] that is configured with an algorithm [or a machine readable code encoding an initial therapy configuration] for processing the data related to the operation of the therapy system 102, and more specifically, the negative pressure source 114 or para [0012] teaches a monitoring software for operation on an electronic device as illustrated in Fig. 4), treatment such as instillation of fluids, and data indicating whether negative-pressure treatment is being applied in a continuous or intermittent mode of operation.”  The intensity of instillation fluid is the amount of instillation fluid applied to the wound dressing from a fluid supply source.); 
monitoring, at the controller (para [0019] teaches the therapy system 102 includes a communication device 116 that includes a processor, [or controller] that is configured with an algorithm [or a machine readable code encoding an initial therapy configuration] for processing the data related to the operation of the therapy system 102, and more specifically, the negative pressure source 114 or para [0012] teaches a monitoring software for operation on an electronic device as illustrated in Fig. 4), instillation parameters associated with the supplying of instillation fluid to the dressing to identify instillation alarm conditions (Para. [0044] teaches the therapy system 102 displays usage compliance information such as such as the intensity and/or duration of any complementary treatment such as instillation fluids.  The instillation parameters are monitored (for example remote monitoring center 120 illustrated in Fig. 1) to provide compliance data (para. [0045]).
modifying, using the controller, modifying, using the controller (para [0019] teaches the therapy system 102 includes a communication device 116 that includes a processor, [or controller] that is configured with an algorithm [or a machine readable code encoding an initial therapy configuration] for processing the data related to the operation of the therapy system 102, and more specifically, the negative pressure source 114 or para [0012] teaches a monitoring software for operation on an electronic device as illustrated in Fig. 4), the initial therapy configuration.


However, para [0044] of Phillips states” Additional compliance input information may include input data and information such as, for example, information regarding the settings or caregiver input entered into the therapy system 102. Such input compliance information may include, for example, therapeutic pressure settings, maximum and minimum target pressures, flow rate settings, the intensity and/or duration of any complementary treatment such as instillation of fluids, and data indicating whether negative-pressure treatment is being applied in a continuous or intermittent mode of operation.” If compliance or thresholds such as intensity and/or duration of instillation fluid treatment is not met, alarms alert the user and/or third party that compliance is not met so corrective action is taken that modifies the initial therapy configuration.  Para. [0049] states “The alert management display 408 may display information related to different types of alarms or warnings associated with the use of a treatment system, such as treatment system 102. For example, the alert management display 408 may include an alarm window 418 and a communications window 420. The alarms window 418 may include one or more indicators related to different features or functionalities of a therapy system. For example, the alarms window 418 may include a leak detection indicator 422, which may signal a user that a fluid leak has been detected on the patient's therapy system. The alarms window 418 may also include a block detection indicator 424, which may alert a user that a fluid blockage has been detected by the therapy system. A container full indicator 426, which indicates that a container for collecting wound exudate is or is nearing full, may also be included. Additionally, a low battery indicator 428 may be included, for signaling that one or more batteries of a therapy system are nearing depletion Furthermore, the alert management display 408 may allow for remotely troubleshooting issues with the therapy system 102.”)  Para. [0058] states “In some preferred embodiments, threshold alerts may be set for when usage compliance of negative pressure therapy falls fluid instillation therapy. In any of the embodiments, the alert threshold limits may be adjusted to account for other factors that may affect the administration of negative-pressure-therapy. Threshold parameters and related alarms are modified (therapy is modified) based on patient information including fluid instillation therapy thresholds and alarms.)  Para. [0052], last sentence, states “Non-compliance below certain thresholds is now understood to have an effect on patient healing.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the initial therapy configuration, using a controller, to generate a modified therapy configuration in response to instillation alarm conditions to enhance wound healing as taught by Phillips.

Regarding claim 11, dependent from claim 10, Phillips discloses the claim limitation further comprising providing corrective action, using the controller, in response to identification of a negative pressure alarm condition prior to modifying the initial therapy configuration (para. [0049] states “The alert management display 408 may display information related to different types of alarms or warnings associated with the use of a treatment system, such as treatment system 102. For example, the alert management display 408 may include an alarm window 418 and a communications window 420. The alarms window 418 may include one or more indicators related to different features or functionalities of a therapy system. For example, the alarms window 418 may include a leak detection indicator 422, which may signal a user that a fluid leak has been detected on the patient's therapy system. The Furthermore, the alert management display 408 may allow for remotely troubleshooting issues with the therapy system 102.”  Paragraphs [0058]-[0059] provides additional examples of corrective action (or adjustments) in response to identification of negative pressure alarm conditions.). Phillips does not explicitly disclose the limitation using the controller to provide corrective action.
Specifically, Phillips teaches a controller (communication device 16; para [0017]-[0020]; para [0019] teaches the communication device 116 includes a processor; para [0030] teaches the negative pressure source is used in conjunction with a processor). Para [0030] of Philip teaches processors, sensors, alarm indicators, memory, databases, software, display devices, or user interfaces are housed with the negative pressure source to further facilitate reduced pressure therapy.  Alternatively, para [0042] teaches the user, or a member of the remote monitoring team, may use the soft buttons 306 on the graphical user interface (GUI) for performing selected functions.  In addition Para [0044], at bottom, teaches caregivers may input settings into the system including pressure settings, maximum and minimum target pressure settings, the duration of any complementary treatment such as instillation fluid, etc.  It is the job of the processor, or controller, to process this inputted information so the therapy is altered and applied to the wound correctly.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the controllers, or processors, of Phillips for providing corrective action in response to identification of a negative pressure alarm condition prior to modifying the initial therapy configuration so that this step of Phillips is performed by the controller of Phillips as taught by Phillips.

Regarding claim 17, dependent from claim 10 (as modified above), Phillips discloses the claim limitation wherein modifying the initial therapy configuration results from an input from a clinician. Para. [0045] states “For example, a clinician at the remote monitoring center 120 may send messages through network(s) 118 to the therapy system 102 for display to a patient. Such messages may include instructions to keep the therapy system 102 turned on and utilized. Additionally, such messages may include instructions for troubleshooting one or more issues presented with the therapy system 102; paragraphs [0058]-[0060] teach clinicians modifying alert threshold limits to account for factors that may affect the administration of negative-pressure therapy. 

Regarding claim 18, dependent from claim 10 (as modified above), Phillips discloses the claim limitation wherein modifying the initial therapy configuration results from an alarm condition.  Paragraph [0049] provides examples of alarm conditions.    Para. [0045] states “For example, a clinician at the remote monitoring center 120 may send messages through network(s) 118 to the therapy system 102 for display to a patient. Such messages may include instructions to keep the therapy system 102 turned on and utilized. Additionally, such messages may include instructions for troubleshooting one or more issues presented with the therapy system 102; paragraphs [0058]-[0060] 

Regarding claim 19, dependent from claim 10 (as modified above), Phillips discloses wherein the initial therapy configuration may comprise therapy settings selected from a group of negative pressure therapy settings including identification of a therapy device (therapy unit 204), a target pressure, a therapeutic range, a pressure control mode, and a cycle time.  Para. [0042] states “Referring to Fig. 3, an example embodiment of the electronic display 217 of the therapy unit 204 is shown. The electronic display 217 may be configured to display a graphical user interface (GUI) 300. The GUI 300 may include a number of selectable graphical elements, including a “settings” soft-button 306, “treatment protocol” soft-button 308, “usage data” soft-button 310, and “communications” soft-button 312, along with soft-buttons assigned to any other features related to the treatment of a tissue site. A user may select any of these functions (i.e., settings, wound type, treatment protocol, usage data, communications) to cause the electronic display 217 to present the user with another graphical user interface for performing the selected function. In addition, an “exit” soft-button 314 may be available to the user to exit the current GUI 300. It should be understood that the GUI 300 is exemplary and that other and/or alternative functions and selection elements may be provided to the user.”  The therapy device ( therapy unit 204) identifies each patient (bottom left hand corner of Fig. 4) and the initial therapy configuration comprises therapeutic information including therapeutic range, pressure control mode, and cycle time to calculate leak detection, block detection, container full, as examples (top of Fig. 4).   Remote monitoring center 120; para. [0020]; para. [0044] teaches the monitoring of therapeutic pressure settings; paragraphs [0058]-[0059]; paragraph [0058] states “In any of the embodiments, the alert threshold limits may be adjusted to account for other factors that may affect the administration of negative-pressure therapy.”  The administration of negative-pressure therapy includes a target pressure, a therapeutic range, a 

Regarding claim 21, dependent from claim 10 (as modified above), Phillips discloses the claim limitation wherein the initial therapy configuration may comprise therapy settings selected from a group of scheduling therapy settings including a daily regimen, a weekday regimen, and a weekend regimen for applying negative pressure and instillation fluid. Paragraphs [0058]-[0059] teach a daily regimen, and Fig. 4 illustrates the regimen is monitored for days to weeks as compliance is monitored.  For example, compliance chart 414 and healing analysis chart 416 illustrates progress made over a span of days or weeks.  Specifically, a wound requires a length of time to shrink in size and is captured in a healing analysis chart 416.

Regarding claim 22, dependent from claim 10 (as modified above), Phillips discloses the claim limitation wherein the negative pressure and instillation fluid are applied alternately to the dressing.  Specifically, para. [0044] states “Such input compliance information may include, for example, therapeutic pressure settings, maximum and minimum target pressures, flow rate settings, the intensity and/or duration of any complementary treatment such as instillation of fluids, and data indicating whether negative-pressure treatment is being applied in a continuous or intermittent mode of operation.”

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2016/0184497 A1), in view of Nicolini (US 2013/0267920 A1).

Specifically, para. [0049] of Phillip states “For example, the alert management display 408 may include an alarm window 418 and a communications window 420. The alarms window 418 may include one or more indicators related to different features or functionalities of a therapy system. For example, the alarms window 418 may include a leak detection indicator 422, which may signal a user that a fluid leak has been detected on the patient's therapy system.”  As shown in Fig. 1, and described in para. [0022] the third party 130, the remote monitoring center 120, and the therapy system are connected wireless and transfer information between each other.  When a leak occurs near at or around a wound, atmospheric air enters the system and lowers the negative pressure of the system so that it is no longer compliant with the prescribed therapeutic negative pressure. An alarm will sound between the third party 130, the remote learning center 120, and the therapy system 102. Para. [0049] states “The alert management display 408 may display information related to different types of alarms or warnings associated with the use of a treatment system, such as treatment system 102.”   Phillip teaches a corrective action will be taken to bring the noncompliant condition but into compliance. Para. [0049] states “Furthermore, the alert management display 408 may allow for remotely troubleshooting issues with the therapy system 102.”  To maintain the prescribed negative pressure of the system (corrective action), there are basically two options: 1) seal the leak (such as applying a new bandage or fixing the leak) or 2) correct the negative pressure of the system for the leak.  The leak results in incoming air and positive pressure entering the system. To compensate for the leak, the negative pressure of the system is increased to maintain the prescribed therapeutic negative pressure by compensating for the leak. In addition, para. [0002] states “Negative-pressure therapy [when there is compliance] may provide a 
In addition, Nicollini discloses methods and apparatuses for applying negative pressure to a wound site and how to correct for leaks.  Specifically, para. [0118] states “Once the desired negative pressure has been established, the controller 112 monitors the pressure at the inlet of the pressure control apparatus. From time to time, leaks of fluid may occur into the wound chamber, reducing the level of negative pressure experienced at the wound site, or in other words increasing the absolute pressure at the wound site. The pressure value measured at the pressure sensor 116 and provided to the controller 112 will therefore increase as fluid leaks into the wound chamber. When the measured negative pressure value drops below a certain defined pressure level, the controller 112 will reactivate the pump 106 in order to re-establish the desired negative pressure at the wound site. The desired negative pressure and the defined pressure level at which the controller reactivates the pump provide hysteresis limits between which the pressure should be maintained to apply topical negative pressure to the wound site.” 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains when there is a leak condition to correct the leak by increasing the negative pressure being applied to the dressing or mend the dressing to enhance healing by negative-pressure therapy as taught by Nicolini and Phillips.

Claims 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2016/0184497 A1), in view of Luckemeyer (US 2016/0015872 A1).
Regarding claim 13, dependent from claim 11 (as modified above), Phillips discloses the claim limitation wherein the negative pressure alarm condition is a blockage condition (blockage detector 
However, Luckemeyer teaches systems, methods, and apparatuses for providing instillation therapy with a negative-pressure source capable of detecting a blockage condition.  Specifically, para. [0085] states “At block 618, if the fluid source is not empty, a negative-pressure source may determine if the fluid outlet is blocked at block 622. For example, a controller of the negative-pressure source 104 may determine if the fluid outlet 120 is blocked. If the fluid outlet is blocked an instill blockage error may be provided at block 624. For example, a controller may provide an instill blockage error on the user interface of the negative-pressure source 104.”  Fig. 6 illustrated that upon the instillation therapy system showing an “instillation blockage error” the negative pressure therapy ends so the blockage may be fixed.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement a corrective action of turning off the application of negative pressure being applied to the dressing when there is a blockage condition so the blockage may be fixed as taught by Luckemeyer.

Regarding claim 14, dependent from claim 10 (as modified above), Phillips implies, but is silent regarding the claim limitation further comprising providing corrective action in response to identification of an instillation alarm condition prior to modifying the initial therapy configuration.   
Specifically para. [0044] of Phillips states “Additional compliance input information may include input data and information such as, for example, information regarding the settings or caregiver input entered into the therapy system 102. Such input compliance information may include, for example, therapeutic pressure settings, maximum and minimum target pressures, flow rate settings, the intensity and/or duration of any complementary treatment such as instillation of fluids, and data indicating 
In addition, Luckemeyer teaches systems, methods, and apparatuses for providing instillation therapy with a negative-pressure source with initial therapy configurations including the identification of instillation fluid, a fill volume, a dwell time, a fluid pressure and a negative pressure/ instillation ratio as  At block 628, if the predetermined volume of instillation fluid has been provided, a total volume dispensed indication can be provided. For example, a controller may provide a total volume dispensed indication on the user interface of the negative-pressure source 104.”  Luckemeyer teaches where a portion of instillation fluid has been provided and the negative-pressure source is changed from being turned off to being turned on providing a dwell time allowing the instillation fluid to soak the dressing before additional negative pressure is applied. Fill and/ or empty volume is measured as well as negative pressure/instillation ratios. Alarms include empty bag error 620, instill blockage error 624, and total volume dispensed 630 as shown in Fig. 6.  Upon the activation of the instillation alarm the negative pressure therapy is then 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a corrective action in response to identification of an instillation alarm condition (such as fill and empty bag when the empty bag error 620 appears) prior to modifying the initial therapy configuration to enhance wound healing by negative-pressure therapy as taught by Luckemeyer and Phillips.
Phillips does not explicitly disclose the limitation using the controller to provide corrective action.
Specifically, Phillips teaches a controller (communication device 16; para [0017]-[0020]; para [0019] teaches the communication device 116 includes a processor; para [0030] teaches the negative pressure source is used in conjunction with a processor). Para [0030] of Philip teaches processors, sensors, alarm indicators, memory, databases, software, display devices, or user interfaces are housed with the negative pressure source to further facilitate reduced pressure therapy.  Alternatively, para [0042] teaches the user, or a member of the remote monitoring team, may use the soft buttons 306 on the graphical user interface (GUI) for performing selected functions.  In addition Para [0044], at bottom, teaches caregivers may input settings into the system including pressure settings, maximum and minimum target pressure settings, the duration of any complementary treatment such as instillation fluid, etc.  It is the job of the processor, or controller, to process this inputted information so the therapy is altered and applied to the wound correctly
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the controllers, or processors, of Phillips for providing corrective action in response to identification of an instillation alarm condition prior to modifying the initial therapy configuration so that this step of Phillips is performed by the controller of Phillips as taught by Phillips and Luckemeyer.

Regarding claim 15, dependent from claim 14 (as modified above), Phillips is silent regarding the claim limitation wherein the instillation alarm condition is a bag empty condition and the corrective action is turning off the supply of the instillation fluid being applied to the dressing.  
However, Luckemeyer teaches systems, methods, and apparatuses for providing instillation therapy with a negative-pressure source capable of detecting a blockage condition.  Specifically, para. [0085] states “At block 618, if the fluid source is empty, and an empty bag error may be provided at block 620. For example, a controller of the negative-pressures source may provide an empty bag error with a user interface of the negative-pressure source 104.”  Fig. 6 illustrated that upon the instillation therapy system showing an “Empty Bag Error” the negative pressure therapy ends.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement a corrective action of turning off the supply of instillation fluid being applied to the dressing to replace the fluid source as taught by Luckemeyer.


However, Luckemeyer teaches systems, methods, and apparatuses for providing instillation therapy with a negative-pressure source having a dwell time before applying additional negative pressure.  As illustrated in Fig. 6 and stated in paragraph [0086] “At block 622, if the fluid outlet is not blocked, the negative-pressure source determines if the timer has expired at block 626. If the timer has not expired, the rate of change of negative pressure may be determined at block 616. For example, a controller of the negative-pressure source 104 can determine if the timer, started when the pump was stopped, has reached a predetermined time. The predetermined time may be based on an expected time interval for the fluid in the dosage chamber 128 to flow through the fluid outlet 120. At block 626, if the timer has expired, the negative-pressure source can determine if the total volume has been provided. For example, a controller of the negative-pressure source 104 can include a counter that increments upwards each time the pump of the negative-pressure source 104 is operated during the instillation therapy cycle. If the volume of the dosing chamber 128 when the diaphragm 124 is in the charge position is known, a controller can determine the total volume of fluid provided through the fluid outlet 120. A controller can then compare the total volume of fluid provided to a predetermined volume of instillation fluid to be provided to determine if the predetermined volume of instillation fluid required has been provided. The predetermined volume of instillation fluid required may be based on a total volume prescribed by a clinician. At block 628, if the predetermined volume of instillation fluid has not been provided, the negative-pressure source may be turned on at block 604. At block 628, if the predetermined volume of instillation fluid has been provided, a total volume dispensed indication can be provided. For example, a controller may provide a total volume dispensed indication on the user interface of the negative-pressure source 104.”  Luckemeyer teaches where a portion of instillation fluid 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a step of allowing instillation fluid to soak the dressing for a dwell time before applying additional negative pressure during instillation therapy as taught by Luckemeyer.

Claim 20, dependent from claim 10 (as modified above), states wherein the initial therapy configuration may comprise therapy settings selected from a group of instillation therapy settings including identification of an instillation fluid, a fill volume, a dwell time, a fluid pressure, and a negative pressure/instillation ratio.  Phillips teaches in para. [0044] that compliance information (maintained therapeutic protocols) including in the intensity and/or duration of any complementary treatment such as instillation of fluids. Para. [0058] states that “In another example, the input compliance threshold may be set at 16 hours/day to accommodate the administration of fluid instillation therapy. In any of the embodiments, the alert threshold limits may be adjusted to account for other factors that may affect the administration of negative-pressure therapy. Phillips implies, but is silent, that the initial therapy configuration includes the identification of instillation fluid, a fill volume, a dwell time, a fluid pressure, and a negative pressure/instillation ratio that are known in the art.
However, Luckemeyer teaches systems, methods, and apparatuses for providing instillation therapy with a negative-pressure source with initial therapy configurations including the identification of instillation fluid, a fill volume, a dwell time, a fluid pressure and a negative pressure/ instillation ratio as shown in Figs 5 and 6.  As stated in paragraph [0086] “At block 622, if the fluid outlet is not blocked, the negative-pressure source determines if the timer has expired at block 626. If the timer has not expired,  At block 628, if the predetermined volume of instillation fluid has been provided, a total volume dispensed indication can be provided. For example, a controller may provide a total volume dispensed indication on the user interface of the negative-pressure source 104.”  Luckemeyer teaches where a portion of instillation fluid has been provided and the negative-pressure source is changed from being turned off to being turned on providing a dwell time allowing the instillation fluid to soak the dressing before additional negative pressure is applied. Fill and/ or empty volume is measured as well as negative pressure/instillation ratios. Para. [0003] states “Negative-pressure therapy [when there is compliance] may provide a number of benefits, including migration of epithelial and subcutaneous tissues, improved blood flow, and micro-deformation of tissue at a wound site. Together, these benefits can increase development of granulation tissue and reduce healing times.”


Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable by Phillips (US 2016/0184497 A1), in view of Gowans (US 2020/0289347 A1), further in view of Wikipedia (iphone 1st generation) as evidentiary support.
Regarding claim 24, dependent from claim 10, Phillips code is adaptable and fully capable of being modified.  Code has been adaptable and modified long before the filing date of applicant’s invention.
For example, updating versions of code on an electronic device is and intrinsic property of the electronic device and has occurred long before the first version of the iPhone released in January 2007.  The examiner is defining the term “code is adaptable to be modified” as code capable of being updated.  Wikipedia teaches iPhone’s code has been updated [adapted] multiple times since the first generation iPhone released in January 2007 using the internet or wirelessly.
In addition, Gowans teaches sensor enabled wound monitoring or therapy and a wound healing apparatus including barcodes or QR code that is adaptable to be modified.  Specifically, para. [0292] states “ In some embodiments, the sensor tags or positioning devices, such as those described with reference to FIGS. 6A, 6B, and/or 6D, can include a coded image or marking on a side of the tag facing away from the wound. In some embodiments, the coded image or marking can include a barcode, a number, a letter, an alphanumeric code, a standard shape, an irregular shape, and/or a logo. This coded The coded image is adaptable and may be modified into a bar code, a number, a letter, and alphanumeric code, a standard shape, etc.  Para. [0157] states “It will be understood that embodiments of the present disclosure are generally applicable to use in topical negative pressure (“TNP”) therapy systems. Briefly, negative pressure wound therapy assists in the closure and healing of many forms of “hard to heal” wound by reducing tissue edema; encouraging blood flow and granular tissue formation; removing excess exudate and may reduce bacterial load (and thus infection risk). In addition, the therapy allows for less disturbance of a wound leading to more rapid healing.”  Para [0007] teaches the system includes sensors for monitoring PH, color, and optical sensors for the purpose of enhancing wound healing.  The code and the sensors of Gowans may be added to the code and sensors of Philips to monitor the positioning of the wound, PH, or color, for the purpose of enhancing wound healing.  In addition, updating versions of code wirelessly on an electronic device is an intrinsic property of such a device.   
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Phillips such that it includes code that is adaptable to be modified as suggested by Gowans to enhance wound healing using TNP therapy or, update code, which is an intrinsic property of an electronic device.


However, Gowans teaches sensor enabled wound monitoring or therapy and a wound healing apparatus including barcodes or QR code that is adaptable to be modified.  Specifically, para. [0292] states “ In some embodiments, the sensor tags or positioning devices, such as those described with reference to FIGS. 6A, 6B, and/or 6D, can include a coded image or marking on a side of the tag facing away from the wound. In some embodiments, the coded image or marking can include a barcode, a number, a letter, an alphanumeric code, a standard shape, an irregular shape, and/or a logo. This coded image or marking can be identified by the imager to identify a location, orientation, and inclination of the coded image to the camera. In some embodiments, the image or marking can be a 2D barcode similar to the barcode 764 on mid-wound sensor tag or positioning device of FIG. 8. In some embodiments, the barcode 764 can include a 2D barcode or QR code. The barcode 764 can be scanned by the imager 760 at a range defined by the scan beam. In some embodiments, the relationship between the scan beam 762, imager 760 and barcode 764 can provide location, orientation, and inclination information that can be related to the sensor positioning and location.” The coded image is adaptable and may be modified into a bar code, a number, a letter, and alphanumeric code, a standard shape, etc.  Para. [0157] states “It will be understood that embodiments of the present disclosure are generally applicable to use in topical negative pressure (“TNP”) therapy systems. Briefly, negative pressure wound therapy assists in the closure and healing of many forms of “hard to heal” wound by reducing tissue edema; encouraging blood flow and granular tissue formation; removing excess exudate and may reduce bacterial load (and thus infection risk). In addition, the therapy allows for less disturbance of a wound leading to more rapid healing.”  Para [0007] teaches the system includes sensors for monitoring PH, color, and optical sensors for the purpose of enhancing wound healing.  The code and 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Philips to use QR code as suggested by Gowans to enhance wound healing during TNP therapy.

Regarding claim 26, dependent from claim 10, Phillips discloses the claim limitation further comprising storing the code on the therapy device (para [0019] teaches the therapy system 102 includes a communication device 116 that includes a processor, [or controller] that is configured with an algorithm [or a machine readable code encoding an initial therapy configuration stored in the processor] for processing the data related to the operation of the therapy system 102, and more specifically, the negative pressure source 114 or para [0012] teaches a monitoring software for operation on an electronic device as illustrated in Fig. 4).

Regarding claim 27, dependent from claim 10, Phillips is silent regarding the claim limitation further comprising printing the code on a label associated with the therapy device or a package associated with disposals used with the therapy device.
However, Gowans teaches sensor enabled wound monitoring or therapy including barcodes or QR code and that this code is present on tags (or labels) attached to a therapy device (as illustrated in Fig. 8).  Specifically, para. [0292] states “In some embodiments, the sensor tags or positioning devices, such as those described with reference to FIGS. 6A, 6B, and/or 6D, can include a coded image or marking on a side of the tag facing away from the wound. In some embodiments, the coded image or marking can include a barcode, a number, a letter, an alphanumeric code, a standard shape, an irregular shape, 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claim invention pertains to modify the method of Philips such that it further comprises printing the code on a label associated with the therapy device or a package associated with disposals used with the therapy device as suggested by Gowans to enhance wound healing using TNP therapy.


However, para [0019] of Philips teaches the communication device 116 may include a processor that is configured with an algorithm for processing the data related to the operation of the therapy system 102.  But para [0019] does not explicitly teach how the algorithm is placed within the processor.  The last sentence of para [0019] states “Additionally, the processor may be configured to generate an alert signal on the level of compliance with the prescribed therapy protocol, which may be communicated through a network, such as network 118, by a transmitter of the communication device 116, further illustrated in Fig. 1.   Para [0017] teaches the network 118 may communicate wirelessly and that the communication device 116 may include Bluetooth®Radio or other wireless radio technology.  Fig. 1 illustrates the network connections.  Data, such as threshold compliance of treatment, and/or code is transferred electronically between the communication device 116 and the network 118 related to the operation of the therapy system 102 as described in para [0017].  Philips is teaching the therapy device is a wireless mobile communication device comprising wireless radio technology.  Transferring code from one wireless mobile electronic device to another has been an intrinsic property of wireless mobile electronic devices known long before the filing date of applicant’s invention. For example, updating versions of code on a cell phone has occurred since the first version of the iPhone released in January 2007 by transferring code wirelessly, or through the internet (an intrinsic property of iPhones).  Wikipedia illustrates that the first generation iPhone released in January 2007 has been updated multiple times using the internet or wirelessly.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claim invention pertains to modify the method of Philips such that it transfers the code with the initial therapy configuration to the therapy 

Regarding claim 29, dependent from claim 10, Phillips does not explicitly disclose the claim limitation wherein transferring the code with the initial therapy configuration to the therapy device is completed from a wireless mobile therapy device.  However, Phillips illustrates in Fig. 1 the wireless communication between a third party 130, a remote monitoring center 120, and a therapy system 102 ( a wireless mobile therapy device).
However, para [0019] of Philips teaches the communication device 116 may include a processor that is configured with an algorithm for processing the data related to the operation of the therapy system 102.  But para [0019] does not explicitly teach how the algorithm is placed within the processor.  The last sentence of para [0019] states “Additionally, the processor may be configured to generate an alert signal on the level of compliance with the prescribed therapy protocol, which may be communicated through a network, such as network 118, by a transmitter of the communication device 116, further illustrated in Fig. 1.   Para [0017] teaches the network 118 may communicate wirelessly and that the communication device 116 may include Bluetooth®Radio or other wireless radio technology.  Fig. 1 illustrates the network connections.  Data, such as threshold compliance of treatment, and/or code is transferred electronically between the communication device 116 and the network 118 related to the operation of the therapy system 102 as described in para [0017].  Philips is teaching the therapy device is a wireless mobile communication device comprising wireless radio technology.  Transferring code from one wireless mobile electronic device to another has been an intrinsic property of wireless mobile electronic devices known long before the filing date of applicant’s invention. For example, updating versions of code on a cell phone has occurred since the first version of the iPhone released in 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claim invention pertains to modify the method of Philips such that it transfers the code with the initial therapy configuration to the therapy device is completed from a wireless mobile therapy device as suggested by Philips so that there is communication between the therapy system 102 and the network regarding the operation of the therapy system 102 operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY J FEULNER/Examiner, Art Unit 3781                                     

/PHILIP R WIEST/Primary Examiner, Art Unit 3781